United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-40509
                        Conference Calendar


JIMMY D. CLARK,

                                    Petitioner-Appellant,

versus

WARDEN JOE D. DRIVER,

                                    Respondent-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 2:05-CV-262
                        --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Jimmy D. Clark, federal prisoner # 57808-080, appeals the

dismissal of his 28 U.S.C. § 2241 petition challenging his 1994

guilty-plea conviction of bank robbery and his 204-month prison

sentence.   Clark contends that his sentence was unconstitutional

in light of United States v. Booker, 543 U.S. 220 (2005), and

Blakely v. Washington, 542 U.S. 296 (2004), and that he should be

permitted to assert his Booker claim in a § 2241 proceeding under

the savings clause of 28 U.S.C. § 2255.   Because Blakely and

Booker are not retroactively applicable to cases on collateral

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40509
                                -2-

review, Clark cannot show that he should be permitted to assert

his claims under the savings clause of § 2255.     See Padilla v.

United States, 416 F.3d 424, 426-27 (5th Cir. 2005);

Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001).   The district court’s judgment is affirmed.

     Clark’s most recent § 2241 petition is only his latest of

several frivolous attempts to circumvent the statutory

limitations on filing successive § 2255 motions.    Clark is hereby

warned that future frivolous filings in this court or in the

district court will invite the imposition of sanctions, including

monetary penalties and restrictions on his ability to file

actions and appeals.

     AFFIRMED; SANCTION WARNING ISSUED.